 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   George Reiss,                                   No. CV-18-00029-PHX-JJT
10                   Plaintiff,                      ORDER
11   v.
12   Arizona Department of Child Safety, et al.,
13                   Defendants.
14
15          At issue is the Motion to Dismiss (Doc. 12, Mot.), which Defendants Arizona
16   Department of Child Safety (“DCS”), DCS Director Greg McKay (“McKay”), David
17   Graham (“Graham”), Amanda Santiago (“Santiago”), and Marylou Kash (“Kash”) filed
18   on April 30, 2018, and to which Plaintiff Dr. George Reiss filed a Response (Doc. 18,
19   Resp.) and Defendants filed a Reply (Doc. 25, Reply). The Court elects to resolve the
20   Motion without oral argument. See LRCiv 7.2(f). For the reasons that follow, the Court
21   grants Defendants’ Motion.
22   I.     BACKGROUND
23          In the Complaint, Plaintiff alleges the following relevant facts, which the Court
24   takes as true for the purpose of resolving the Motion to Dismiss. See Smith v. Jackson, 84
25   F.3d 1213, 1217 (9th Cir. 1996). Plaintiff married his now former wife (“Mother”) in
26   2009 and together they had two children—a son born in 2010 and a daughter born in
27   2011. (Doc. 10, First Amended Complaint (“FAC”) ¶ 35.) Plaintiff and Mother separated
28   in April 2015. (FAC ¶ 36.) On April 14, 2015, in the midst of negotiations for child
 1   custody, Mother brought the two children to Phoenix Children’s Hospital to be evaluated
 2   for sexual abuse that she claimed Plaintiff had committed. (FAC ¶¶ 41–42.) After
 3   conducting a physical examination of the children, a physician found no signs of abuse.
 4   (FAC ¶ 44.) Nevertheless, DCS initiated an investigation based on Mother’s allegations
 5   of sexual abuse. (FAC ¶ 42.) Defendants Santiago and Kash, who were employed as
 6   caseworkers and investigators for DCS at the time, were assigned to the case. (FAC ¶ 42.)
 7   DCS contacted the Paradise Valley Police who assigned Detective Steven Schrimpf to the
 8   matter. (FAC ¶ 43.)
 9          After the medical evaluation at the Phoenix Children’s Hospital, Kash and
10   Detective Schrimpf interviewed the children. (FAC ¶ 45.) The son stated that Plaintiff
11   had “touched his privates” on one occasion in the bathroom while the family was on
12   vacation. (FAC ¶¶ 45–47.) The daughter stated that Plaintiff had touched her “privates,”
13   but she was then too tired to complete the interview because at that point it was late at
14   night. (FAC ¶ 47.) After the interviews, DCS decided to prohibit Plaintiff from having
15   contact with his children and created a “safety plan,” which was an agreement of no-
16   contact to be signed by Plaintiff. (FAC ¶ 48.) Defendant Kash then travelled to Plaintiff’s
17   home and presented the safety plan, to which Plaintiff reluctantly agreed after being told
18   that the only alternative was for his children to be placed in state custody. (FAC ¶¶ 51–
19   52.)
20          A couple days later, on April 16, 2015, Plaintiff filed for divorce in Arizona
21   family court. (FAC ¶ 56.) On April 21, 2015, “in line with, if not wholly based on, DCS’s
22   safety plan, the family court found that DCS had determined that [Plaintiff] . . . should
23   have no contact with his children and ordered the same.” (FAC ¶ 57.)
24          On June 18, 2015, Santiago sent Plaintiff a letter indicating that she was going to
25   recommend substantiating—meaning she had found reason to believe—Mother’s
26   April 14, 2015 report and allegations of child abuse. (FAC ¶ 62.) On September 1, 2015,
27   Plaintiff received a letter stating that DCS had completed the investigation and had
28   reason to believe that Plaintiff had abused his children. (FAC ¶ 64.) On September 9,


                                                -2-
 1   2015, Plaintiff requested an appeal of DCS’s proposed substantiation of the sexual abuse
 2   report and submitted information to support his position that DCS should not substantiate
 3   the allegation. (FAC ¶¶ 66–67.)
 4         Plaintiff alleges that, under Arizona law, if an accused party appeals a proposed
 5   substantiation by DCS, the Protective Services Review Team (“PSRT”) reviews the
 6   information and determines if there is enough evidence to support the decision made by
 7   DCS. (FAC ¶ 31.) Defendant Graham was program manager of PSRT at the time.
 8   (FAC ¶ 9.) On September 28, 2015, Plaintiff submitted to PSRT a summary of
 9   exonerating information. (FAC ¶ 69.) On March 21, 2016, PSRT sent Plaintiff a letter
10   informing him that Mother’s April 14, 2014 report and allegations of child abuse had
11   been substantiated. (FAC ¶ 76.) On April 4, 2016, Plaintiff sent a letter to DCS, PSRT,
12   and McKay, again summarizing exonerating information and requesting that DCS review
13   the case pursuant to its duty under Arizona law to determine whether there was probable
14   cause for substantiation. (FAC ¶ 78.)
15         On July 21, 2016, Plaintiff filed a complaint for Special Action (mandamus) relief
16   in Arizona Superior Court alleging “that, despite being required by A.R.S. § 8-811(E) to
17   review the allegations that DCS intended to substantiate, DCS had failed to fulfill that
18   obligation, repeatedly refused to initiate a review of the abuse allegations, and continued
19   to refuse to engage in its mandatory internal review process.” (FAC ¶ 79.) Soon after
20   Plaintiff filed the Special Action, DCS agreed to review the documents Plaintiff
21   submitted in exchange for Plaintiff dismissing his complaint. (FAC ¶ 80.) On
22   September 6, 2016, after its review of Plaintiff’s materials, DCS issued a letter
23   unsubstantiating Mother’s accusations and closing the DCS case against him.
24   (FAC ¶ 81.)
25         In February 2017, the family court held a multi-day hearing where Defendant
26   Kash testified that she largely substantiated a finding of sexual abuse against Plaintiff
27   based on the children’s reporting, while conceding that there were several indications that
28   the allegations were untrue. (FAC ¶¶ 88–89.) On March 2, 2017, the family court issued a


                                                -3-
 1   decree finding that there was never any credible evidence that Plaintiff sexually abused
 2   his children and no basis for a substantiation of DCS’s April 14, 2015 report.
 3   (FAC ¶¶ 94 –95.)
 4          On January 23, 2017, Mother contacted DCS and the police to report Plaintiff for a
 5   second incident, alleging that Plaintiff showed their daughter a pornographic cartoon
 6   video on Mother’s iPad. (FAC ¶ 84.) The family court expressly addressed the
 7   accusations and decided they were untrue. (FAC ¶ 97.) In late February to mid-March
 8   2017, Mother re-raised the iPad allegations with DCS, after which DCS caseworkers
 9   interviewed Plaintiff’s daughter and informed Plaintiff that they were investigating the
10   allegations. (FAC ¶¶ 97, 99.) Plaintiff alleges that DCS has not yet issued any finding
11   unsubstantiating the iPad video allegation. (FAC ¶ 101.) In March 2017, Mother also
12   alleged that the daughter had been kicked in the mouth by Plaintiff, but DCS investigated
13   and found that unsubstantiated on May 27, 2017. (FAC ¶¶ 103, 107.)
14          Plaintiff originally filed a Complaint in Maricopa County Superior Court in this
15   action on July 31, 2017. (Doc. 1, Notice of Removal.) Defendants removed to federal
16   district court. (Doc. 1-1 at 9-21.) Plaintiff amended his Complaint on March 30, 2018.
17   The FAC includes three counts alleging violations of 42 U.S.C. § 1983, two counts
18   alleging violations of Plaintiff’s rights under the Arizona Constitution, and one count
19   alleging violation of Arizona law. Defendants now move to dismiss the FAC under
20   Federal Rule of Civil Procedure 12(b)(6), arguing that Plaintiff has failed to state a claim
21   upon which relief may be granted for the following reasons: DCS and Defendants McKay
22   and Graham are not subject to § 1983, the individually named Defendants are entitled to
23   immunity, and Plaintiff’s claims are time-barred. (Mot. at 4–12.)
24   II.    LEGAL STANDARDS
25          A complaint must include “only ‘a short and plain statement of the claim showing
26   that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the
27   . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
28   544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); see also Fed. R.


                                                  -4-
 1   Civ. P. 8(a). A dismissal under Rule 12(b)(6) for failure to state a claim can be based on
 2   either (1) the lack of a cognizable legal theory or (2) insufficient facts to support a
 3   cognizable legal claim. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.
 4   1990). “While a complaint attacked by a Rule 12(b)(6) motion does not need detailed
 5   factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to
 6   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements
 7   of a cause of action will not do.” Twombly, 550 U.S. at 555 (citations omitted). The
 8   complaint must thus contain “sufficient factual matter, accepted as true, to ‘state a claim to
 9   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
10   Twombly, 550 U.S. at 570). “[A] well-pleaded complaint may proceed even if it strikes a
11   savvy judge that actual proof of those facts is improbable, and that ‘recovery is very remote
12   and unlikely.’” Twombly, 550 U.S. at 556 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236
13   (1974)).
14          “To sustain an action under § 1983, a plaintiff must show (1) that the conduct
15   complained of was committed by a person acting under color of state law; and (2) that the
16   conduct deprived the plaintiff of a constitutional right.” Balistreri v. Pacifica Police
17   Dept., 901 F.2d 696, 700 (9th Cir. 1988) (citing Rinker v. Napa County, 831 F.2d 829,
18   831 (9th Cir. 1987)). If a plaintiff does not allege sufficient facts to state a plausible claim
19   under this standard, a § 1983 claim must be dismissed. When a dismissed complaint
20   cannot be cured by amendment, the Court dismisses the claim with prejudice. See Lopez
21   v. Smith, 203 F.3d 1122, 1127–30 (9th Cir. 2000).
22   III.   ANALYSIS
23          A.     Section 1983 Claims against Defendants in their Official Capacity
24          In their Motion, Defendants argue that all official-capacity claims seeking money
25   damages must be dismissed because a state entity or officer named in an official capacity
26   is not a “person” within the meaning of § 1983. (Mot. at 5.) The Court agrees.
27          According to § 1983, “Every person who, under color of [law] . . . , subjects, or
28   causes to be subjected, any citizen of the United States . . . to the deprivation of any


                                                  -5-
 1   rights, privileges, or immunities secured by the Constitution and the laws, shall be liable
 2   to the party injured.” 42 U.S.C. § 1983 (emphasis added). The Supreme Court has ruled,
 3   however, that a lawsuit against a state official acting in his or her official capacity is
 4   actually “a suit against the State itself.” Will v. Mich. Dep’t of State Police, 491 U.S. 58,
 5   71 (1989). The Supreme Court has also held that a state or state agency is not a “person”
 6   within the meaning of § 1983 and therefore is not subject to money damages in lawsuits
 7   alleging § 1983 violations. Id. at 58. Defendants McKay, Graham, Santiago, and Kash are
 8   all state officers named in an official capacity, and DCS is a state agency. Moreover,
 9   Plaintiff is seeking only money damages. Therefore, all official-capacity claims and
10   claims against DCS constitute “a suit against the State itself” and, because a state is not a
11   § 1983 “person,” all such claims are dismissed. Id. at 59. Because the defects in these
12   claims cannot be cured by amendment, the Court dismisses the claims with prejudice. See
13   Lopez, 203 F.3d at 1127–30.
14          Plaintiff argues that Defendants are liable in an official capacity under § 1983
15   because they acted according to a policy, practice, or custom that caused the deprivation
16   of Plaintiff’s constitutional rights. (Resp. at 6.) The policy, practice, or custom inquiry,
17   however, is relevant only where the plaintiff in a § 1983 lawsuit attempts to hold a
18   municipality liable for the actions of one of its officials. Compare Monell v. Dep’t of Soc.
19   Servs. of City of New York, 436 U.S. 658, 690 (1978) (holding that a municipality cannot
20   be held liable for the actions of its employees under § 1983 unless the municipality’s
21   policy or custom was the moving force behind the alleged constitutional harm), with Will,
22   491 U.S. at 71 (holding that a state official acting in an official capacity is not a “person”
23   under § 1983). Plaintiff does not contend that any of the Defendants are municipal, rather
24   than state, officials. Therefore, Monell is inapposite.
25          Plaintiff also argues that McKay and Graham are liable in their supervisory
26   capacities. (Resp. at 7.) However, a state official named in an official capacity is not
27   made a “person” pursuant to § 1983 because he/she is also named in a supervisory
28


                                                  -6-
 1   capacity. See Will, 491 U.S. at 71. Thus, it remains that all § 1983 claims against McKay
 2   and Graham are properly dismissed with prejudice.
 3          B.     Section 1983 First Amendment Retaliation Claims
 4          While Defendants are not subject to a § 1983 lawsuit in an official capacity, the
 5   FAC names Santiago and Kash in a personal capacity (FAC ¶¶ 10, 11), which makes
 6   them suable persons subject to money damages under § 1983. Hafer v. Melo, 502 U.S.
 7   21, 31 (1991). Plaintiff alleges under § 1983 that Defendants withheld the decision to
 8   unsubstantiate allegations of sexual abuse against him in retaliation for a lawsuit he filed
 9   for mandamus relief on July 21, 2016. (FAC ¶ 79.) Plaintiff’s FAC, however, does not
10   allege any facts showing that Santiago or Kash were involved in a decision to substantiate
11   allegations against Plaintiff after July 21, 2016, when he filed the lawsuit. As such,
12   Plaintiff fails to allege facts to state a claim of First Amendment retaliation by Santiago
13   or Kash. Because it is possible that Plaintiff could allege such facts, his First Amendment
14   retaliation claim may be cured by amendment. See Lopez, 203 F.3d at 1127–30.
15          C.     Section 1983 Due Process Claims against Santiago and Kash
16                 1.     Absolute and Qualified Immunity
17          Defendants argue that while Santiago and Kash may be individually liable in their
18   personal capacities, they assert both absolute and qualified immunity as a defense.
19   (Mot. at 11–12.) Santiago and Kash are not entitled to absolute and qualified immunity.
20   A case worker such as Santiago or Kash may enjoy absolute immunity when performing
21   either quasi-judicial functions, such as executing a court order in a child welfare
22   proceeding, or “quasi-prosecutorial functions connected with the initiation and pursuit of
23   child dependency proceedings.” Caldwell v. LeFavor, 928 F.2d 331, 333 (9th Cir. 1991);
24   Meyers v. Contra Costa Cty. Dep’t. of Soc. Servs., 812 F.2d 1154, 1157 (9th Cir. 1987).
25   Here, there are no factual allegations indicating that Santiago or Kash’s actions could be
26   characterized as quasi-judicial or quasi-prosecutorial.
27          The closer call is whether qualified immunity applies. Qualified immunity applies
28   either when (1) the law governing the official’s conduct is not clearly established, or (2)


                                                 -7-
 1   if the law is clearly established, a reasonable official could have believed that the conduct
 2   was lawful. Rogers v. County of San Joaquin, 487 F.3d 1288, 1297 (9th Cir. 2007). At
 3   the time that the conduct occurred, it was clearly established that Plaintiff had a
 4   constitutionally protected liberty interest in the custody and care of his children. Santosky
 5   v. Kramer, 455 U.S. 745, 753 (1982). However, it was also clearly established that a
 6   social worker may remove a child from a parent without a pre-deprivation hearing if
 7   he/she has “information at the time of the seizure that establishes ‘reasonable cause to
 8   believe that the child is in imminent danger of serious bodily injury and that the scope of
 9   the intrusion is reasonably necessary to avert that specific injury.’” Mabe v. San
10   Bernardino Cty. Dep’t of Soc. Servs., 237 F.3d 1101, 1106 (9th Cir. 2001) (quoting
11   Wallis v. Spencer, 202 F.3d 1126, 1136 (9th Cir. 2000)). Courts have defined imminent
12   danger of harm to be danger that harm may occur in the time required to obtain a warrant
13   for removal of the child or children. Mabe, 237 F.3d at 1108. Thus, the question is
14   whether Santiago or Kash could have reasonably believed that removal of the children,
15   given the circumstances, did not violate Plaintiff’s constitutionally protected liberty
16   interest in the care of his children.
17          The Court first clarifies that while Defendants did not remove Plaintiff’s children
18   outright, they still could have violated his constitutional rights by implementing a safety
19   plan that allowed no contact between Plaintiff and his children. On the night of April 14,
20   2015, Kash travelled to Plaintiff’s home and presented the safety plan to which Plaintiff
21   reluctantly agreed after being told that the alternative was state custody of his children.
22   (FAC ¶¶ 51–52.) While Defendants did not physically remove Plaintiff’s children from
23   his care or take legal custody of the children, the constitutionally protected liberty interest
24   in the care and custody of a parent’s children is not so limited. Where, as here, without a
25   court hearing, a social worker gives a parent a choice between two options both resulting
26   in loss of contact with his/her children, the social worker may have interfered with the
27   parent’s constitutionally protected liberty interest in the care and custody of their children
28   without due process of law. See Woodrum v. Woodward Cty., Okl., 866 F.2d 1121, 1124–


                                                  -8-
 1   25 (stating that “a parent has a constitutionally protected liberty interest in the
 2   companionship and society of his or her child”).
 3          Given this intrusion, the next question is whether it was justified by “information
 4   at the time of the seizure that establishes ‘reasonable cause to believe that the child is in
 5   imminent danger of serious bodily injury.’” Mabe, 237 F.3d at 1106. Here, the
 6   information available to Kash and Santiago suggesting that the children may have been in
 7   imminent danger of serious bodily injury consisted of accusations of sexual abuse by
 8   Mother and statements by the children that Plaintiff had touched their “privates.”
 9   (FAC ¶¶ 45–47.) While in many instances this may justify immediately severing contact
10   between a parent and child, Plaintiff’s allegations of the surrounding circumstances here
11   show that there may not have been “reasonable cause to believe” that the children were in
12   imminent danger of serious bodily injury. Id.
13          To begin with, Plaintiff’s allegations indicate that the children were with Mother,
14   not Plaintiff, at the time that the safety plan was executed. (FAC ¶ 45.) Thus, it is at least
15   plausible that Plaintiff would not have had access to the children within the relatively
16   short amount of time required to obtain a warrant. Furthermore, the son indicated that his
17   “privates” had been touched “on one occasion . . . while the family was on vacation.”
18   (FAC ¶ 46.) Plaintiff alleges that the son’s statement was consistent with Plaintiff helping
19   him use the bathroom. (FAC ¶ 46.) Even if that was not apparent, however, the son’s
20   statement that his “privates” had been touched by his father on one occasion separated by
21   a significant amount of time, does not reasonably suggest imminent danger of serious
22   bodily injury that would prevent Santiago or Kash from taking the time required to obtain
23   a warrant. See Wallis v. Spencer, 202 F.3d 1126, 1140 (9th Cir. 2000) (stating that
24   information suggesting that abuse occurs only on certain dates militates against
25   concluding that a child is in imminent danger).
26          Finally, Plaintiff alleges that physical examinations of the children before the
27   safety plan was executed did not suggest any abuse had occurred. (FAC ¶ 44.) This
28   should have indicated that the children were not in danger of serious bodily injury. See


                                                 -9-
 1   Rogers v. Cty. of San Joaquin, 487 F.3d 1288, 1295 (9th Cir. 2007) (holding no
 2   reasonable cause to believe children are in imminent danger when physical state of
 3   children suggests neglect rather than abuse). While allegations of sexual abuse must be
 4   taken seriously, the law requires that decisions to deprive parents of contact with their
 5   children only be made when necessary to prevent danger of immediate harm. Mabe, 237
 6   F.3d at 1106. The Court finds that in the situation alleged by the Plaintiff, based on the
 7   information available at the time, it is at least plausible that a reasonable person would
 8   not have believed that prohibiting contact between Plaintiff and his children was
 9   necessary to prevent danger of imminent serious bodily injury. It is therefore at least
10   plausible that Santiago and Kash would not be entitled to qualified immunity for the
11   initial deprivation of Plaintiff’s contact with his children. Thus, the Court would decline
12   to dismiss Plaintiff’s claims against Santiago and Kash on this basis.
13                 2.     Statute of Limitations
14          Given that Plaintiff’s only remaining § 1983 claims are those against Defendants
15   Santiago and Kash in their individual capacities, the Court turns to Defendant’s argument
16   that those claims are barred by the applicable statute of limitations. (Mot. at 5–6.)
17   Because § 1983 does not include a statute of limitations, courts apply the most
18   appropriate state statute of limitations in construing the timeliness of a § 1983 claim.
19   Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 974 (9th Cir. 2004) (citation omitted).
20   For § 1983 claims in Arizona, courts use the statute of limitations period established for
21   personal injury claims, which is two years from when the claim accrues. Id.; A.R.S. § 12-
22   542. Federal law determines when a federal civil rights claim accrues. Morales v. City of
23   Los Angeles, 214 F.3d 1151, 1154 (9th Cir. 2000). Under federal law, a claim accrues
24   “when the plaintiff knows or has reason to know of the actual injury” that is the basis of
25   the cause of action. Lukovsky v. City & County of San Francisco, 535 F.3d 1044, 1051
26   (9th Cir. 2008).
27          In a § 1983 action for a procedural due process violation, the injury giving rise to
28   the claim is complete when (1) “a liberty or property interest . . . has been interfered with


                                                - 10 -
 1   by the State;” and (2) “the procedures attendant upon that deprivation were
 2   constitutionally” insufficient. Kentucky Dept. of Corrections v. Thompson, 490 U.S. 454,
 3   460 (1989).
 4          Here, Defendants contend that Plaintiff’s injury occurred—and thus his claim
 5   accrued—on April 14, 2015, when the safety plan was executed, depriving him from
 6   contact with his children. Defendants argue in the alternative that, at the latest, Plaintiff’s
 7   claims accrued on June 18, 2015, when he received notification from Santiago stating
 8   that she planned to propose substantiating DCS’s report of sexual abuse. (Mot. at 6.) If
 9   Plaintiff’s claims accrued on either date, the two-year statute of limitations would have
10   run by the time the Complaint was filed on July 31, 2017.
11          Because Plaintiff’s § 1983 claim is one of procedural due process, Defendants are
12   correct that his constitutional interest in the care and custody of his children was first
13   interfered with on April 14, 2015, when Plaintiff was initially deprived of contact with
14   his children. This injury forms the basis for the first part of Plaintiff’s § 1983 procedural
15   due process claim. But the second part—that the procedures attendant upon that
16   deprivation were constitutionally deficient—must also have occurred in order for
17   Plaintiff’s claim to have accrued. See Zinermon v. Burch, 494 U.S. 113, 126 (1990)
18   (stating that “[t]he constitutional violation actionable under § 1983 is not complete when
19   the deprivation occurs; it is not complete unless and until the State fails to provide due
20   process”).
21          At the outset, the Court notes that Plaintiff does not contend that the procedures
22   required before a parent is deprived of custody under Arizona law or DCS policy are
23   constitutionally deficient on their face. Plaintiff alleges that Santiago and Kash acted contrary
24   to the procedural safeguards in place by initially denying him contact with his children
25   without sufficient evidence and, among other things, failing to unsubstantiate the claims of
26   sexual abuse despite the availability of exonerating evidence.1 (FAC ¶¶ 112–133.)
27          1
             Because Plaintiff does not allege that Santiago or Kash acted according to a DCS
     or Arizona policy or custom, the claims against them in their official capacity must be
28   dismissed, as already stated. See Hafer v. Melo, 502 U.S. 21, 25 (1991) (holding that a
     § 1983 official-capacity suit requires that “the entity’s policy or custom must have played

                                                  - 11 -
 1          The Court now turns to whether and at what point these procedures were
 2   constitutionally deficient such that Plaintiff knew or should have known of the injury
 3   giving rise to his § 1983 claim. The procedural safeguards that must accompany a
 4   deprivation of a constitutionally protected interest are a matter of federal law. Vitek v.
 5   Jones, 445 U.S. 480, 491 (1980). The Ninth Circuit has held that due process requires
 6   that parents receive notice and a hearing before they are deprived of contact with their
 7   children unless the depriving party has “information at the time of the seizure that
 8   establishes reasonable cause to believe that the child is in imminent danger of serious
 9   bodily injury and that the scope of the intrusion is reasonably necessary to avert that
10   specific injury.” Mabe, 237 F.3d at 1106 (internal quotations omitted). As noted above,
11   the Court finds that Plaintiff’s allegations are sufficient to plausibly demonstrate that he
12   did not receive due process of law before being deprived of contact with his children in
13   the absence of reasonable cause to believe that the children were in imminent danger of
14   serious bodily injury, considering Plaintiff’s allegations that he did not receive notice or a
15   hearing prior to deprivation.
16          Therefore, Plaintiff knew or should have known of the injury giving rise to his
17   claims on the night of April 14, 2015, when the safety plan went into effect denying him
18   contact with his children, because it was then that the procedures depriving him of his
19   rights were constitutionally deficient. Kash presented the safety plan to Plaintiff on the
20   night of April 14, 2015. He knew that he was being prohibited from having contact with
21   his children based on accusations of sexual abuse by Mother and statements made by the
22   children. (FAC ¶¶ 112–133.) He therefore had all the information necessary to realize
23   that there was no reasonable cause to believe that he posed imminent danger of serious
24   bodily harm to his children. Plaintiff also knew that he had not received a hearing prior to
25
26
27
     a part in the violation of federal law”). However, Santiago and Kash are still subject to a
28   § 1983 lawsuit in a personal capacity for allegedly depriving Plaintiff of his
     constitutionally protected rights. Id.

                                                 - 12 -
 1   being deprived of contact with his children. In sum, Plaintiff knew or had reason to know
 2   of the injury giving rise to his claim, on April 14, 2015.2
 3          Plaintiff argues that his § 1983 due process claim did not accrue until the
 4   DCS/PSRT proceedings reached a final conclusion on September 6, 2016. (Resp. at 7–8.)
 5   Plaintiff relies on Hoesterey v. City of Cathedral City, where the Ninth Circuit held that
 6   § 1983 due process claims brought by a plaintiff whose employment was terminated did
 7   not accrue until the termination was “unequivocal, and communicated in such a manner
 8   that no reasonable person could think there might be a retreat or a change in position.”
 9   945 F.2d 317, 320 (9th Cir. 1991). However, unlike Hoesterey, the date of accrual in this
10   instance does not depend on the conclusion of a post-deprivation proceeding. Plaintiff’s
11   injury—the deprivation of his liberty interest to the care and custody of his children
12   without due process—was complete when he was deprived of contact with his children
13   without a hearing and without exigent circumstances.
14          Plaintiff also argues that even if his claims did accrue on April 14 or June 18,
15   2015, ongoing interference with his constitutional rights prevents a statute of limitations
16   bar on his claims based on the continuing violation theory. (Resp. at 9.) “The continuing
17   violation theory, which applies to § 1983 claims, allows a plaintiff to seek relief for
18   events outside the limitations period.” Dowling v. Arpaio, No. CV-09-1401-PHX-JAT,
19   2011 WL 843942, at *6 (D. Ariz. Mar. 8, 2011) (citing Knox v. Davis, 260 F.3d 1009,
20   1013 (9th Cir. 2001)). “In order to show a continuing violation, a plaintiff must state facts
21   sufficient to support a determination that the alleged . . . acts are related closely enough to
22   constitute a continuing violation.” Id. But the continuing violation theory does not extend
23
24          2
              Although not raised by Defendants, Plaintiff may also be precluded from raising
     his claims before this Court when he may have been able to bring them in the state
25   administrative or judicial proceedings. Under Arizona law, “[w]hen a state agency acts in
     a judicial capacity to resolve disputed issues of fact and law properly before it, and when
26   the parties have an adequate opportunity to litigate those issues, federal courts must give
     the state agency's fact-finding and legal determinations the same preclusive effect to
27   which it would be entitled in that state's courts.” Olson v. Morris, 188 F.3d 1083, 1086
     (9th Cir. 1999). The preclusive effect extends “to alleged constitutional errors that might
28   have been corrected on proper application to the court which has jurisdiction of the
     appeal” of an administrative decision. Id.

                                                 - 13 -
 1
     the statute of limitations for a continuing impact where there are no continuing acts.
 2
     Knox, 160 F.3d at 1013; see also Flowers v. Carville, 310 F.3d 1118, 1126 (9th Cir.
 3
     2002) (stating that the continuing violation theory generally applies when there is “‘no
 4
     single incident’ that can fairly or realistically be identified as the cause of significant
 5
     harm”).
 6
            Here, Plaintiff’s § 1983 claims are based on the initial deprivation of contact with
 7
     his children stemming from the April 14, 2015 safety plan. Plaintiff’s continuing loss of
 8
     contact with his children beyond April 21, 2015 was the result of an order by the family
 9
     court overseeing his divorce, which Plaintiff alleges was “in line with, if not wholly
10
     based on, DCS’s safety plan.” (FAC ¶ 57.) Accepting Plaintiff’s allegation that the family
11
     court based its order on DCS’s safety plan, the continuing loss of his constitutional right
12
     to the care and custody of his children was at most a continuing impact resulting from the
13
     initial deprivation of his children. Since a continuing impact does not toll the statute of
14
     limitations, it remains that Plaintiff’s § 1983 procedural due process claim against
15
     Santiago and Kash accrued on April 14, 2015, or at the latest, June 18, 2015, and is
16
     therefore time-barred.3 Because they cannot be cured by amendment, the Court dismisses
17
     the claims with prejudice. See Lopez, 203 F.3d at 1127–30.
18
            The Court also finds that Count Four—Plaintiff’s § 1983 substantive due process
19
     claim—to the extent it is otherwise valid, is time-barred. In a § 1983 action for a
20
     substantive due process violation, the injury giving rise to the claim is complete when
21
     there is an abuse of power by an official acting under color of law that shocks the
22
     conscience. Cty. of Sacramento v. Lewis, 523 U.S. 833, 834 (1998). Any plausible § 1983
23
     substantive due process claim would have accrued upon deprivation of Plaintiff’s
24
     constitutional interest on April 14, 2015 when DCS first informed him that he could no
25
     longer see his children. This claim is more than two years old and is thus time-barred.
26
            3
              There appears to be a question as to whether Santiago was involved in the initial
27   deprivation on April 16, 2015. However, the Court finds that Santiago’s alleged later
     actions, especially after June 18, 2015, do not give rise to a claim under § 1983.
28   Therefore Santiago’s level of involvement in the initial deprivation need not be decided.


                                               - 14 -
 1   IV.    CONCLUSION
 2          The Court finds that all official-capacity claims and claims against DCS must be
 3   dismissed because the State is not a person subject to § 1983; that Plaintiff fails to state a
 4   plausible § 1983 First Amendment Retaliation claim against any remaining Defendant;
 5   and that while Santiago and Kash are not entitled to immunity, Plaintiff’s remaining
 6   § 1983 claims against them are time-barred. Because the Court finds for the reasons
 7   given above that all federal law claims will be dismissed against all Defendants, the
 8   Court does not address any further issues raised in Defendants’ Rule 12(b)(6) motion.
 9          IT IS THEREFORE ORDERED granting Defendants’ Motion to Dismiss
10   (Doc. 12).
11          IT IS FURTHER ORDERED granting Plaintiff leave to amend Count 5 against
12   Defendants Kash and Santiago, if the defects in this claim can be cured by amendment.
13   Plaintiff shall file any amended Complaint by December 14, 2018.
14          Dated this 20th day of November, 2018.
15
16
                                           Honorable John J. Tuchi
17                                         United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                                 - 15 -
